NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 09-4380
                                       ___________

                            UNITED STATES OF AMERICA

                                              v.

                             SHANNON LAMONT MATHIS
                                  a/k/a Shan Money

                                                 Shannon Lamont Mathis,
                                                                  Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                          D.C. Criminal No. 06-cr-00059-001
                            (Honorable Sean J. McLaughlin)
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 8, 2010
             Before: SCIRICA, JORDAN and VANASKIE, Circuit Judges.

                                   (Filed: June 14, 2010)
                                       ___________

                                OPINION OF THE COURT
                                     ___________

PER CURIAM.

       Shannon Mathis, a prisoner proceeding pro se, appeals the District Court order

denying his motion under 18 U.S.C. § 3582(c)(2) for a reduction in sentence. For the reasons

that follow, we will affirm the order of the District Court.
       Following a jury trial in 2007, Mathis was convicted of possession with intent to

distribute five grams or more of crack, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B)(iii), and possession with intent to distribute cocaine, in violation of §§ 841(a)(1)

and 841(b)(1)(C). The District Court delayed Mathis’ sentencing until after the Sentencing

Commission promulgated Amendment 706 to the Sentencing Guidelines. Amendment 706

provided a two-level base offense level reduction for certain crack-related offenses, including

that for which Mathis was convicted.

       At sentencing, the District Court calculated Mathis’ base offense level at 26, and his

criminal history category at IV, with a resulting guideline range of 92 to 115 months’

imprisonment. Taking into account Amendment 706, the District Court calculated his

guideline range at 77 to 96 months. However, the District Court was required to impose a

minimum sentence of 120 months under § 841(b)(1)(B), and, after including enhancements

for obstructing justice and witness intimidation, the District Court sentenced Mathis to 185

months’ imprisonment. We affirmed Mathis’ conviction and sentence in June 2009. See

United States v. Mathis, C.A. No. 08-1688 (judgment entered June 22, 2009).

       While his direct appeal was pending, Mathis filed in the District Court a motion under

18 U.S.C. § 3582(c)(2) for a retroactive modification of his sentence, based on the two-level

reduction afforded by Amendment 706. The District Court denied the motion, and Mathis

filed a timely notice of appeal. We have jurisdiction over the appeal pursuant to 28 U.S.C.




                                               2
§ 1291. We review the decision to deny a sentence reduction under § 3582(c)(2) for abuse

of discretion. See United States v. Mateo, 560 F.3d 152, 154 & n.2 (3d Cir. 2009).

       In denying relief, the District Court reasoned that, under the plain language of § 3582,

Mathis was ineligible for a sentence reduction. Section 3582 allows a court to lower a

sentence where the applicable sentencing range was “subsequently . . . lowered by the

Sentencing Commission.” § 3582(c)(2) (emphasis added). Amendment 706 was passed

before Mathis received his sentence. Indeed, the District Court postponed sentencing at his

request in anticipation of Amendment 706, and expressly considered the import of the

amendment at sentencing. Because Amendment 706 preceded Mathis’ sentence, the District

Court concluded, he could not obtain relief under § 3582(c)(2). We agree.

       Given that he was statutorily ineligible for a sentence reduction because he was

sentenced under Amendment 706, there is no need to evaluate the District Court’s other

reasons for denying relief, or Mathis’ additional arguments regarding the applicability of

United States v. Booker, 543 U.S. 220 (2005), to his § 3582(c)(2) proceeding. Accordingly,

and for the foregoing reasons, we will affirm the judgment of the District Court.




                                              3